 

EXHIBIT 10.1

 

ENDOCYTE, INC.
2010 EQUITY INCENTIVE PLAN
TIME-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT
 

This Award Agreement (“Award Agreement”), dated as of __________ ___, 20__, is
by and between Endocyte, Inc., a Delaware corporation (the “Company”), and
________ (“Participant”). Unless otherwise defined herein, the terms defined in
the Endocyte, Inc. 2010 Equity Incentive Plan (the “Plan”), shall have the same
defined meanings in this Award Agreement.

 

I.NOTICE OF GRANT

 

Participant:

 

The Company has granted the Participant an award of time-based restricted stock
units ("RSUs"), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Number of RSUs:   Award Date:   Vesting Schedule:  



 

II. AGREEMENT

 

1. Grant of Award. As of the Award Date indicated in the Notice of Grant above,
the Company hereby grants to Participant an award of RSUs (the “Award”), subject
to the terms and conditions of the Plan, which is incorporated herein by
reference, and this Award Agreement. Until the RSUs are actually settled and
paid, each RSU represents an unfunded and unsecured obligation of the Company of
an amount equal to the Fair Market Value of one Share, subject to the vesting
and other restrictions, terms and conditions contained in this Award Agreement
and the Plan. Except as may be required by law, Participant is not required to
make any payment (other than payments for taxes pursuant to the Plan) or provide
any consideration other than the rendering of future services to the Company.

 

2. General. This Award does not entitle Participant to any rights of a holder of
Common Stock, including dividends or voting rights. Participant shall have no
rights as a stockholder with respect to any Shares issuable in respect of such
RSUs, until the RSUs are actually settled and paid in the form of Shares
delivered to and held of record by Participant.

 

3. Vesting. Unless otherwise provided in this Award Agreement or in the Plan,
the RSUs shall become fully vested in one or more installments in accordance
with the Vesting Schedule set forth in the Notice of Grant.

 

4. Termination of Relationship as a Service Provider. If the Participant ceases
to be a Service Provider for any reason, all RSUs that are unvested as of the
date that Participant ceases to be a Service Provider shall be cancelled and
forfeited to the Company immediately after the Participant ceases to be a
Service Provider. Any unvested RSUs that are cancelled and forfeited to the
Company shall automatically revert to the Plan.

 

5. Change in Control. Upon the occurrence of a Change in Control, the unvested
RSUs will be considered fully vested and earned immediately prior to
consummation of such Change in Control.

 

6. Payment. Except as provided otherwise in this Award Agreement, RSUs will be
settled and paid as soon as practicable after the date on which they become
vested, but in no event later than the 15th day of the third month following
such date. The RSUs shall be settled and paid in Shares, in the amount of one
Share for each vested RSU.

 

7. Non-Transferability of RSUs. Neither the RSUs nor any interest therein may be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution. Any purported
sale, pledge, assignment, hypothecation, transfer or other disposition in
violation of this Award Agreement or the Plan will be void and of no effect. The
terms of the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Participant.

 



 

 

 

8. Taxes. In connection with the delivery of Shares as a result of the vesting
of RSUs, Participant shall be required to satisfy all applicable tax withholding
requirements by having the Company withhold otherwise deliverable Shares having
a Fair Market Value equal to the minimum statutory amount required to be
withheld, unless Participant provides notice to the Company prior to the vesting
date that Participant desires to pay cash to satisfy all applicable tax
withholding requirements and the Participant makes such cash available to the
Company prior to the vesting date. The Fair Market Value of any Shares to be
withheld will be determined as of the date that the taxes are required to be
withheld.

 

 

III.OTHER TERMS

 

9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
Participant’s interest except by means of a writing signed by the Company and
Participant. This Award Agreement is governed by the internal substantive laws
but not the choice of law rules of Indiana.

 

10. Notices. All notices and other communications required or permitted under
this Award Agreement shall be written and delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company's executive
offices in West Lafayette, Indiana, and if to Participant or his or her
successor, to the residence address last furnished by Participant to the
Company. Notwithstanding the foregoing, the Company may authorize notice by any
other means it deems desirable or efficient at a given time, such as notice by
facsimile or electronic mail (e-mail). Participant agrees to notify the Company
upon any change in Participant’s residence address.

 

11. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE AWARD WILL BE EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER
AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED
THIS AWARD). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

12. Plan Controlling. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and this Award Agreement,
the terms and conditions of the Plan shall prevail. Participant acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts this Award subject to all of
the terms and provisions thereof. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Award Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Award Agreement.

 

 

The Company and Participant have executed this Award Agreement as of the date
first written above.

 

 

 



 



PARTICIPANT   ENDOCYTE, INC.                 By:                    Name:      
      Title:        



 



 